 


113 HR 3379 IH: Federal Submerged Lands Transportation Development Act
U.S. House of Representatives
2013-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3379 
IN THE HOUSE OF REPRESENTATIVES 
 
October 29, 2013 
Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 14, United States Code, to authorize the Commandant of the Coast Guard to lease tidelands and submerged lands under the control of the Coast Guard for periods longer than 5 years. 
 
 
1.Short titleThis Act may be cited as the Federal Submerged Lands Transportation Development Act.
2.Lease of tidelands and submerged lands under control of the Coast Guard for periods longer than 5 yearsSection 93 of title 14, United States Code, is amended by adding at the end the following new subsection:

(f)Lease of tidelands and submerged lands
(1)Notwithstanding subsection (a)(13), a lease described in paragraph (2) may be for such term in excess of 5 years as the Commandant considers appropriate.
(2)A lease referred to in paragraph (1) is a lease of the following:
(A)Tidelands under the control of the Coast Guard.
(B)Submerged lands under the control of the Coast Guard.. 
 
